November 3, 2006

Mr. Mike A. Hatchell
Locke Liddell & Sapp
100 Congress Ave., Suite 300
Austin, TX 78701-4042

Mr. John M. Phalen, Jr.
Daniel Sheehan & Associates
2200 Ross Avenue, Suite 4300 West
Dallas, TX 75201-4756

RE:   Case Number:  04-1004
      Court of Appeals Number:  08-03-00366-CV
      Trial Court Number:  13,201-A

Style:      HOOVER SLOVACEK L.L.P., FORMERLY HOOVER, BAX & SLOVACEK, L.L.P.
      v.
      JOHN B. WALTON, JR.

Dear Counsel:

      Today the Supreme Court  of  Texas  granted  petitioner's  motion  for
rehearing and denied respondent's motion for rehearing.  The Court  withdrew
its opinions and judgment of June  30,  2006,  and  delivered  the  enclosed
substituted opinions and judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures
|   |                    |
|cc:|Mr. Charles R.      |
|   |Watson Jr.          |
|   |Ms. Denise Pacheco  |
|   |Ms. Sherry Terry    |